Paine, J.,
dissenting.
I respectfully dissent from the opinion finally adopted by this court. The case was first argued to the court on September 21, and ordered reargued on November 20, 1939. The reversal of conviction is based on the question of the *482sufficiency of the evidence to sustain the verdict of guilty returned by the jury.
The defendant denied her guilt, but the only conclusion to be drawn from the verdict is that the jury did not believe the story she told on the witness-stand.
What were the facts, as shown by the evidence, which the jury did believe?
Dorothy LeGrand testified that she was 60 years of age, born in Cincinnati, Ohio, and was an Assyrian. She had a concession at the Milligan street picnic in August, 1938, and gave advice and mind readings in a trailer. She testified that she charged her customers what they could pay; that some paid 15 cents, some 25 cents, some 50 cents, and some a dollar; that she had been making her headquarters with Robert Stanley and family at Bradshaw; that the car and trailer that she used belonged to Mr. Stanley, who drove her in it.
She testified that the defendant came in to have her fortune told on Saturday, and in making the reading she told the defendant she had gall stones. Defendant asked whether she could cure them, and Mrs. LeGrand replied that she did not know. Defendant then invited her to come over to defendant’s home and pray for her. Therefore, on the following Tuesday Robert Stanley drove her in his Chevrolet to Mrs. Ruzicka’s; but the roads were so muddy that they stopped at a house on the corner and sent word from there to the Ruzicka house, and the defendant’s husband came for her in a farm wagon, and this was about noon.
While Mrs. LeGrand was treating her, the defendant sent her husband to the son-in-law’s to get $2 to pay Mrs. Le-Grand. While he was gone, a period of between half and three-quarters of an hour, the defendant told her to go and see Mike Kubicek, her cousin, who was sick with a cancer, and to heal him, and that the Kubiceks had plenty of money and plenty of property, and for her to get plenty, and “You will have to give me half.” Then the defendant told her about a lady at McCool who had a cancer too, but not to take much money from her, for she was poor, and the de*483fendant at once, and voluntarily, wrote a note of introduction to both of these parties and gave them to her.
Mrs. LeGrand took these letters of introduction, but did not tell the defendant that she was illiterate and could not read nor write. She promised the defendant that she would give her half, regardless of what she got from Mike Kubicek, and the defendant’s husband took her back to the car in his farm wagon, and she agreed to come back Friday and report what progress she had made.
Mrs. LeGrand went to the Kubiceks, arriving there in the afternoon of the same day. When she arrived the children were at home, but their parents had gone to see a doctor. ■She showed the children the note, and she told the children that the defendant had sent her there to heal their father. As soon as the Kubiceks returned, both of them read the note.
This very important letter of introduction written by the defendant, which instantly gained entrance into the home and heart óf the sick man, was destroyed, but several people had read it, and the version which the jury doubtless accepted, from the several forms as recollected and testified to by witnesses, would read to this effect:
“Dear Cousin Mike.
“This lady cured me of gall stones and she will cure you too if you believe in her and do everything she tells you. She is honest.”
Signed “Mary Ruzieka”
Mrs. LeGrand, having gained their confidence through the note of the defendant, wasted no time in starting operations, and told Mrs. Kubicek that if she wanted her husband cured she would have to live up to her request, and that was the use of numbers of money. They gave $6, and Mrs. LeGrand tied it up and pinned it on Mr. Kubicek, and the next time she called she asked for more money, and told them she could not help them without more money, and they added $5 to the $6 that was already pinned on his chest, but she told them he could not be healed without more money.
*484When she went back a fourth time they had $100, and that was wrapped up in a small package with the $11, and it was all pinned on Mr. Kubicek’s chest, and she insisted on more money.
The widow Kubicek testified that, when Mrs. LeGrand demanded much more money to bring about a cure of her husband’s cancer, although she went with him to the Geneva State Bank, and signed the note with him and borrowed the first $1,300, and took it home in a package fastened with rubber bánds, yet she had become suspicious, and had her daughter Goldie and her son Mike take down a list of the letters and numbers on each bill, with the denomination of each piece of currency, and this list was introduced as .state’s exhibit No. 7, which gives the serial letters and numbers of the five 100-dollar bills and the forty 20-dollar bills, making the $1,300 brought from the Geneva State Bank, with the rubber bands around it.
Mrs. Kubicek testified that Mrs. LeGrand at the next “treatment” placed the $1,411 in the Bible, wrapped in a cloth, and had Mr. Kubicek sleep on it, and told them they must have more money, and she would come back on Friday, August 26.
Mrs. LeGrand’s testimony in regard to the final amount is interesting. She was furnished a piece of cloth, and cut it off to a certain length, and she testified: “Q; How .much more did you tell them ? A. Thirteen hundred more. Q. That would make $2,711. How did you determine, decide on the amount of money? A. Well, I made her tie twenty-seven knots into a piece of cloth. Q. And each knot was to represent what? A. Hundred dollars.” This piece of cloth, in which only 27 knots could possibly be tied, is in evidence as exhibit No. 8.
Several days before the “final treatment,” Mrs. LeGrand drove to the defendant’s home, where she was cooking dinner, and talked the matter over and told her that she was preparing to take the Kubicek money, and for her to meet her shortly after 8 o’clock Friday night, and told her how much money she would have with her, and the defendant *485was willing to accept her share. She did not stay long, as the defendant told her to get out of the house before her husband came.
At the time of this “final treatment,” Mrs. LeGrand waited until Mr. and Mrs. Kubicek came back from the bank, and then they all went in the house. The Kubieeks had just secured a second $1,300, which was in a canvas bag, and the five-, ten-, and twenty-dollar bills were loose in the sack. Mrs. LeGrand took them out and tied them up in a cloth with the other money, making a total of $2,711, putting them all together. The first package of $1,300 she put on the inside and the last money was rolled around it, and she tied it all up and put it in a new Bible, which she had required them to buy, and then tied the Bible in a tablecloth, and sent Mr. and Mrs. Kubicek to the river to say their prayers, and they took the Bible with them. When they returned from praying they all went in the dining-room, and Mrs. LeGrand ordered the children to go outside. Then she had Mr. and Mrs. Kubicek get down on their knees and pray, during which time Mrs. LeGrand abstracted the money from the Bible and replaced it with a package of newspapers, which she had already prepared before she came there, and tied it all up in the tablecloth, and instructed them not to open the package until 5 o’clock Monday afternoon. The Bible and the substituted package of newspapers were introduced in evidence. Mrs. LeGrand immediately left with the $2,711 in currency.
She told the Kubieeks when she left that she was going to see Mrs. Ruzicka, the defendant, and she went straight to the defendant’s and stopped at the same place where she stopped on the muddy day at the farm corner, and she got out and met Mrs. Ruzicka, and it was after dark, and she gave her the $1,300 as her part, and the defendant said, “You better go on about your business before you are caught.”
Mrs. LeGrand testified she had seen the defendant four times altogether, once at the picnic at Milligan, when she gave her a reading, twice at her house, and once on the road at night when she gave her the money.
*486The defendant’s recollection of what she wrote in the letter of introduction to her cousin Mike, when Mrs. Le-Grand made the first trip to her farm, differed slightly, but not materially, from the form set out hereinabove. She denied positively that she received the $1,300 from Mrs. LeGrand, and denied that she expected to get any money for writing the note to Mike Kubicek. She admitted that at the third time Mrs. LeGrand called on her, that is, on August 19, she asked whether the Kubiceks had money.
Sheriff Steinacher said he was called to the Kubicek home on Monday, August 29, about 7:30 a. m., when they discovered the bills were gone, and told of the robbery; that he drove at once to defendant’s home, who told him at first that she did not know the lady she gave the note to, and claimed that she was forced to write it, but later withdrew such a claim.
The sheriff told how he traced the car through its Indiana license, and found that it was mortgaged, and the payment that was due August 30 was sent in from Post Falls, Idaho, by Stanley, and the sheriff sent wires out there and Mrs. LeGrand and Robert Stanley were arrested, and were in jail when he arrived at Spokane. Mrs. LeGrand finally confessed stealing the $2,700, and the sheriff testified that her confession was about as follows: “Well, she said that — that she made a number of trips to Mrs. Ruzicka’s, and ‘we planned that at Ruzicka’s place while the husband wás gone. She didn’t want her husband to know anything about it, what was taking place.’ As they planned it, she said that Mrs. Ruzieka told her to hit Kubiceks heavy because ‘they have plenty of money, and if they can’t — if they don’t have the ready cash that they can borrow it, they have plenty of property,’ that she wants to get hold of this money, that their place is covered with mortgage; she would like to buy a place of business where she could practice divine healing some place out of the state in a city.”
The sheriff carefully examined the numbers on all of the bills they had in their possession at Spokane, and also on *487$425 in bills they had just paid on a new trailer, and none of the currency examined bore any one of the numbers taken down by Goldie Kubicek from the first package of $1,300, and which Mrs. LeGrand testified were all in the package, still in rubber bands from the bank, when she handed the package to the defendant, Mary Ruzicka, the night before she left.
Paige Hall, county agent of Fillmore county, testified without objection that, after the courthouse offices were closed at 5 o’clock on the evening of September 12, he stepped out of his office and overheard a conversation between the defendant and her husband as they were going down the hall to the county attorney’s office: “I heard Mrs. Ruzicka say, ‘How did they get the numbers off from this money.’ * * * He said, ‘Goldie probably copied them off.’ ”
This is a brief summary of the evidence the jury considered in finding the defendant was guilty.
The information in this case charged in brief that the defendant, on or about August 26, 1938, in Fillmore county, did wilfully, intentionally, unlawfully, and feloniously, take, steal, and carry away $2,711, the property of Mike and Jennie Kubicek, against the will of the owners, and with the intent to defraud said owners of said property.
Section 28-201, Comp. St. 1929, reads as follows: “Whoever aids, abets or procures another to commit any offense may be prosecuted and punished as if he were the principal offender.”
In a Cherry county cattle-stealing case, John Scharman hired two boys to steal cattle from the Metzger ranch near Merriman and deliver them to his place near Nenzel. The boys, having been arrested, pleaded guilty and implicated Scharman, and he was charged as a principal in the same manner in which the defendant was charged in the case at bar. This court held: “That the same rule as to the information, conduct of the case, and punishment, heretofore applicable to a principal, should thereafter govern his aider, abettor, or procurer, and that no additional facts need be alleged in an information against such accessory before the *488fact .than are required against his principal.” Scharman v. State, 115 Neb. 109, 211 N. W. 613.
Complaint is made as to the court’s instructions on aiding and abetting, and the testimony of accomplices. In our opinion the court gave the approved form, for instruction No. 9 told the jury that Dorothy LeGrand and Robert .Stanley are accomplices, and that, while the accused might be convicted upon the testimony of accomplices, yet the jury should act on such testimony with great care and caution.
Again, in instruction No. 11 the court very properly said: “Under the law of Nebraska it is not necessary for the state to prove beyond a reasonable doubt that the defendant actually received or obtained any of the money charged to have been stolen from the Kubiceks. If you find beyond a reasonable doubt that the defendant in this action aided another or procured another to steal the money of the Kubiceks, or to take the same away from them without their consent, and with the intention to defraud the said Kubiceks, or to take the same away from them without their consent, and with the intention to defraud the said Kubiceks of their said property, then the defendant would be, in the eyes of the law, equally guilty as the person who actually took and carried away the money, and it is your duty to so find.”
The evidence given the jury was direct, and also circumstantial. “What is meant by circumstantial evidence, in criminal cases, is the proof of such facts or circumstances connected Avith or surrounding the commission of the crime charged as tend to show the guilt or innocence of the party charged; and if these facts and circumstances are sufficient to satisfy the jury of the guilt of the defendant beyond a reasonable doubt, then such evidence is sufficient to authorize the jury in finding a verdict of guilty.” Cunningham v. State, 56 Neb. 691, 77 N. W. 60.
It is not necessary that each link in the evidence relied upon should be proved beyond a reasonable doubt. This court has held: “The testimony of one witness, if relevant *489and accepted by the jury, may sustain a conviction of burglary, even though the accused positively denies under oath that he committed the offense.” Schultz v. State, 88 Neb. 613, 130 N. W. 105.
In the brief of the attorney general appears the following summary:
“It is true that the story is both bizarre and fantastic. * * * Nobody but people like Mrs. LeGrand and Mrs. Ruzicka could think of schemes like that which was perpetrated on Kubieeks. It is true that Mrs. LeGrand was a liar and a thief, or she wouldn’t have been engaged in the scheme at all. It is true that ordinarily such a person is not worthy of belief and that a conviction on such testimony alone would ordinarily not be obtained. But the question, of course, was not whether she is worthy of belief generally, but whether she told the truth in this case. All these •questions as to her credibility were for the jury and not for this court, * * * the jury, of course, saw her on the witness-stand and observed her conduct and demeanor while testifying; saw the defendant and observed her; saw one of her witnesses perjure himself and then resume the stand to brand himself a liar, and decided that Mrs. Ruzicka did have a hand in this shocking theft.
“Mrs. Ruzicka knew that she had been told by Mrs. LeGrand that she lived near Lincoln, yet she withheld that fact from the sheriff when she knew he was looking for Mrs. LeGrand. She told the sheriff she had been forced to write the note to Kubieeks. There is evidence that she received $1,300 of the money. True, she says she didn’t, but a witness, whom the jury apparently believed, says she did.”
This very concise summary by the attorney general is .supported by the evidence, and convincing in its conclusions. We must not forget that, while the defendant denied that Mrs. LeGrand handed her the package containing the $1,300, wrapped in rubber bands, as borrowed from the Geneva State Bank, yet the careful jury considered the fact that not one of the bills from that particular package, *490of which all the numbers had been taken down, was ever found in the possession of Mrs. LeGrand, or the Stanleys, with whom she traveled to Spokane. The evidence is undisputed that the defendant told Mrs. LeGrand, who was an entire stranger in that community, that her cousin Mike had a cancer and had plenty of money, or could borrow it, and this valuable information, together with the seductive letter of introduction which the defendant voluntarily gave Mrs. LeGrand, furnished all the groundwork necessary for the successful larceny.
Now, having- the evidence before us upon which the jury returned a verdict of guilty, what is the general principle of law governing the matter?
It is well stated in Corpus Juris, as follows: “It is the policy of the law that questions of fact shall be determined solely by the jury under the supervision of the trial court, and that the appellate court shall have nothing to do with the weight of the evidence on which a conviction is based.” 17 C. J. 254.
This court has held: “In a criminal prosecution, the determination of the credibility of the witnesses and the weight of the evidence being peculiarly within the province of the jury, a verdict of guilty, based upon sufficient competent evidence, will not be disturbed, even though this court may entertain doubt as to the correctness of the jury’s finding.” Burnett v. State, 88 Neb. 638, 130 N. W. 263. See, also, Carter v. State, 98 Neb. 742, 154 N. W. 252; Gerwick v. State, 98 Neb. 69, 151 N. W. 982; Ward v. State, 58 Neb. 719, 79 N. W. 725.
“The basis of a jury’s verdict is sufficient when the evidence affords any fair and reasonable ground upon which it may be sustained.” McCown v. Commonwealth, 271 Ky. 265, 111 S. W. (2d) 389.
This case was carefully tried by an experienced judge, the jury were properly instructed, there was no prejudicial error in rulings on the evidence, and in my opinion, from an experience of 14 years as a district judge, this evidence amply sustainéd the verdict of guilty returned by the jury *491in Fillmore county. I would, however, have made no objections to a reduction of the sentence to one year in the women’s reformatory at York, because of the fact that the defendant is now upwards of 60 years of age.